DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2021 has been entered.
Claims 1, 3-8, 10-15, 17-20 are pending.  Claims 1, 3-8, 10-15, 17-20  are rejected.

Response to Amendments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences bsuetween the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 5, 8, 11, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam (US Publication No. 20160182430 A1), Golembewski (US Publication No. 20180188907 A1) and Allen (US Publication No. 20180034756 A1).

Regarding claim 1, Sachidanandam discloses a message processing method for communication software, comprising: 
acquiring an unread message (e.g., a new message or an unread message) in the communication software (e.g., messaging application 202); (FIG. 2 and [0026], [0028])
determining a type of the unread message ([0040], [0041] and FIG. 5 –Contents of the unread message are identified and the types of the contents of the unread message are determined in order to create the summary.)
upon determining that the unread message is a text message, identifying contents of the unread message comprises identifying contents of the text message via 
upon determining that the unread message is an image message, identifying contents of the unread message comprises identifying contents of the image message via image recognition, or taking recognized text information as the contents of the image message if the image message contains text information;  ([0040], [0041] and FIG. 5 – The summary may display a thumbnail view for an attached image.  This implies that it is determined that the unread message is an image message, and that the image message is identified via image recognition.)
upon determining that the unread message is a video message, identifying contents of the unread message comprises acquiring information on an interface to be played of the video message, and acquiring contents of the video message according to the information, wherein the information comprises

Sachidanandam does not disclose wherein the information comprises a name and a summary of the video message.
Sachidanandam does not disclose upon identifying contents of the unread message to obtain at least one topic, and determining summary information for each topic, wherein the summary information is text information and
 wherein the communication software is a chat application, and the method further comprises: automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting.
Golembewski discloses wherein the information comprises a name (e.g., a name of a creator of the video chat) and a summary (e.g., video thumbnail image) of the video message (e.g., video chat). ([0038] and FIG. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam in view of Golembewski such that the information comprises a name and a summary of the video message.  One of ordinary skill in the art would have been motivated because it enhances user convenience by offering a visual illustration of the contents of a video message, which is a common message type.

 wherein the communication software is a chat application, and the method further comprises: automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting.
Allen discloses identifying contents of the unread message to obtain at least one topic, ([0039]) and determining summary information for each topic ([0044]), wherein the summary information is text information and comprises main contents of the unread message ([0049] and FIG. 8 - topic summaries on display screen 832 is text information)
 wherein the communication software is a chat application (e.g., electronic chat system in FIG. 3 and [0008]), and the method further comprises: 
automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting. ([0049] FIG. 8 disclose generating and outputting topic summaries shown in display screen 832.  The summary helps a user to a user quickly learning the main contents of the unread message and starting chatting.  For example, the summary displayed in display screen 832 allows a user to quickly learning the main contents of the unread messages comparing to the message content shown in FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam and Golembewski in view of Allen in order to identify contents of the unread message to obtain at least one topic, 

Regarding claim 4, Sachidanandam discloses after the outputting the summary information: detecting a selection operation for the summary information; ([0040-0042] and FIG. 5.  When a user selects the summary 524, or 526 in FIG. 5, it is implied that such selection is detected.)
jumping from a dialog box of the communication software to a message interface comprising a target unread message corresponding to the summary information, in response to the detected selection operation. ([0040-0042] and FIG. 5.  When a user selects the summary 524, or 526 in FIG. 5, it is implied that the target message is displayed in the messaging application 502.)




Regarding claim 5, Sachidanandam discloses wherein the outputting the summary information comprises at least one of: displaying the summary information in a dialog box of the communication software ([0040], [0041] and FIG. 5 – the summary is displayed in a dialog box of the messaging application 202.); displaying the summary information in a floating window; or voice playing the summary information. 

Regarding claim 8, the reasons for rejections are similar as these for claim 1.

Regarding claim 11, the reasons for rejections are similar as these for claim 4.

Regarding claim 12, the reasons for rejections are similar as these for claim 5.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.

Regarding claim 18, the reasons for rejections are similar as these for claim 5.






Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Golembewski and Allen as applied to claim 1, 8 or 15, in view of Rahman (US Publication No. 20160147387 A1).

Regarding claim 3, Sachidanandam, Golembewski and Allen do not disclose after the outputting the summary information: 
detecting a selection operation for the summary information; and 
displaying in a floating window a target unread message corresponding to the summary information, in response to the detected selection operation.  
Rahman discloses after the outputting the summary information: 

displaying in a floating window (e.g., Chat window as shown in FIG. 11(c)) a target unread message corresponding to the summary information, in response to the detected selection operation.  ([0108], [0118], FIG. 11 – the selected messages are displayed in the chat window in response to detecting selection of the messages by pressing the OK button.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Golembewski and Allen in view of Rahman in order to after the outputting the summary information: detect a selection operation for the summary information; and display in a floating window a target unread message corresponding to the summary information, in response to the detected selection operation.  One of ordinary skill in the art would have been motivated because it enhances user friendliness of the user interface by offering the user an easy way to access the messages via the summary.

Regarding claim 10, the reasons for rejections are similar as these for claim 3.

Regarding claim 17, the reasons for rejections are similar as these for claim 3.

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Golembewski and Allen as applied to claim 1, 8 or 15, and Narasimhan (US Publication No. 20160028677A1).

Regarding claim 6, Sachidanandam, Golembewski and Allen do not disclose prior to the acquiring the unread message in the communication software: 
identifying reading statuses of messages transmitted in a preset historical period of the communication software.  
Narasimhan discloses prior to the acquiring the unread message in the communication software: 
identifying reading statuses of messages transmitted in a preset historical period of the communication software.  ([0049] – “a user may select his preferences for how far back in time he wishes to receive notifications of unread messages, such as two days.”  This implies that reading statuses of messages transmitted in a preset time of 2 days are identified for notification prior to transmitting the unread messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Golembewski and Allen in view of Narasimhan in order to prior to the acquiring the unread message in the communication software: identify reading statuses of messages transmitted in a preset historical period of the communication software.  One of ordinary skill in the art would have been motivated because it helps user to obtain message information most likely to be useful.  



Regarding claim 19, the reasons for rejections are similar as these for claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Golembewski and Allen as applied to claim 1, 8 or 15, in view of Rohde (US Publication No. 20090254829 A1) and Dan (US Publication No. 20140324999 A1).

Regarding claim 7, Sachidanandam, Golembewski and Allen do not disclose 
prior to the acquiring the unread message in the communication software: 
identifying whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of: the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; or 
a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message; 3Application No. 16/686,160 
wherein the unread message comprises a voice message; and 
wherein the summary information comprises a textual summary of the voice message via voice recognition.
Rohde discloses wherein the unread message comprises a voice message; ([0029], [0050]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Golembewski and Allen in view of Rohde such that the unread message comprises a voice message, and that the summary information comprises a textual summary of the voice message via voice recognition.  One of ordinary skill in the art would have been motivated because it helps user to quickly access the content of the voice message.
Sachidanandam, Golembewski, Allen and Rohde do not disclose prior to the acquiring the unread message in the communication software: 
identifying whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of:  the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; 
or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message.

identifying whether a preset message acquisition condition is met, ([0017], [0018], FIG. 1 - blocks 101 and 105. Before acquiring the unread messages in block 105, it is identified whether a preset message acquisition condition of receiving a command for acquiring unread messages in block 101 is met.)
wherein the preset message acquisition condition comprises at least one of:  
the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; 
or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message. ([0017], [0018], FIG. 1 - blocks 101 identifies whether a preset message acquisition condition of receiving a command for acquiring unread messages in block 101 is met.  The command corresponds to the claimed preset operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Golembewski, Allen and Rohde in view of Dan in order to prior to the acquiring the unread message in the communication software: identify whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of:  the number of the unread messages is greater than or equal to a preset number; a dialog box of the communication software is opened; or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message.  One of ordinary skill in the 

Regarding claim 14, the reasons for rejections are similar as these for claim 7.

Regarding claim 20, the reasons for rejections are similar as these for claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Weiwei Stiltner/
Examiner, Art Unit 2451


                                                                                                                                                                                                      
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451